                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

JASMINE L. LESTER                                                                   PLAINTIFF

       v.                             CIVIL NO. 2:18-cv-2081-MEF

NANCY A. BERRYHILL, Acting
Commissioner, Social Security Administration                                        DEFENDANT

                                      FINAL JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration regarding

her applications for Disability Insurance Benefits and Supplemental Security Income. The parties

have consented to entry of final judgment by the United States Magistrate Judge under the

provisions of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Eighth Circuit.

The Court, having reviewed the record, the administrative transcript, the briefs of the parties, the

applicable law, and the parties having waived oral argument, finds as follows, to-wit:

       For the reasons announced by the Court on the record on April 22, 2019, the Court finds

that the decision of the Commissioner of Social Security is supported by substantial evidence, and

the same is hereby affirmed.

       IT IS SO ORDERED this the 22nd day of April, 2019.

                                                     /s/ Mark E. Ford
                                                     HON. MARK E. FORD
                                                     UNITED STATES MAGISTRATE JUDGE
